EXHIBIT 10.17

 

Employment agreement

 

Lifestyle Medical Network Inc.

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of July 1, 2017 (“Effective
Date”), by and between CHRISTOPHER P. SMITH of Lake Mary, Florida (“Executive”)
and LIFESTYLE MEDICAL NETWORK Inc., a Nevada Corporation (the “Company”).

 

PREAMBLE

 

WHEREAS, the Board of Directors of the Company recognizes Executive's previous
and potential contribution to the growth and success of the Company and desires
to assure the Company of Executive's employment in an executive capacity as
Chief Executive Officer and to compensate him therefore;

 

WHEREAS, Executive wants to be employed by the Company and to commit himself to
serve the Company on the terms herein provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:

 

1       General Definitions.

 

“Exchange Act” shall refer to the Securities Exchange Act of 1934, as amended.

 

“Benefits” shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of Executives generally
and/or for key Executives of the Company as a class, including, but not limited
to, regular holidays, vacations, absences resulting from illness or accident,
health insurance, disability and medical plans (including dental and
prescription drug), group life insurance, and pension, profit-sharing and stock
bonus plans or their equivalent.

 

“Board” shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as same shall be constituted from time to
time.

 

“Business” shall refer to the business of the Company which is described as:
Medical Services Management.

 

“Chairman” shall mean the individual designated by the Board from time to time
as its Chairman.

 



 Page 1 of 17

Initials:        /_    

 

 



“Change of Control” shall mean the occurrence of one or more of the following
three events:

 

(i) After the Effective Date of this Agreement, any person becomes a beneficial
owner (as such term is defined in Rule 13d- 3 promulgated under the Exchange
Act), directly or indirectly, of securities representing fifty percent (50%) or
more of the total number of votes that may be cast for the election of directors
of the Company;

 

(ii) Within two (2) years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

 

(iii) Within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

 

Notwithstanding anything to the contrary in this Agreement, Executive
acknowledges that the Company is seeking to raise capital from investors which
would result in such investors acquiring a significant interest in the Company.
Provided that Executive consents in writing to or votes as a director in favor
of the infusion of capital to the Company in exchange for a significant equity
interest in the Company, no Change in Control shall be deemed to have occurred.

 

“Chief Executive Officer” shall mean the individual having responsibility to the
Board for direction and management of the executive and operational affairs of
the Company and who reports and is accountable only to the Board.

 

“Code” shall refer to the Internal Revenue Code of 1986, as amended.

 

“Company” shall mean Lifestyle Medical Network Inc., a Nevada corporation,
together with such subsidiaries and affiliates of the Company, as may from time
to time exist.

 

“Competitor” shall mean any person, entity, company, or corporation engaged in
the same Business in the same Territory as the Company.

 

“Disability” shall mean a written determination by a physician mutually
agreeable to the Company and Executive (or, in the event of Executive's total
physical or mental disability, Executive's legal representative) that Executive
is physically or mentally unable to perform his duties of Chief Executive
Officer under this Agreement and that such disability can reasonably be expected
to continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve (12)-month period.

 

“Executive” shall mean Christopher P. Smith and, if the context requires, his
heirs, personal representatives, and permitted successors and assigns.

 

“Person” shall mean any natural person, incorporated entity, limited or general
partnership, business trust, association, agency (governmental or private),
division, political sovereign, or subdivision or instrumentality, including
those groups identified as “persons” in §§13(d)(3) and 14(d)(2) of the Exchange
Act.

 



 Page 2 of 17

Initials:        /_    

 

 

“Reorganization” shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the surviving entity, the Company being deemed surviving if and only if
the majority of the Board of Directors of the ultimate parent of the surviving
entity were directors of the Company prior to its organization.

 

“Term” shall mean a period Three (3) years commencing with the Effective Date
hereof (the ”Initial Term”). On the third (3rd) anniversary of the Effective
Date, and on each subsequent annual anniversary of the effective date
thereafter, this Agreement shall be automatically extended for an additional
year (the “Renewal Term(s)”) unless either party notifies the other in writing
more than ninety (90) days prior to the relevant anniversary date that this
Agreement is no longer to be extended. The Initial Term and each subsequent
Renewal Term shall constitute the “Term” of this Agreement and all references to
the “Term” shall apply accordingly.

 

“Territory” shall mean within a fifty (50) mile radius of any area in the United
States and any equivalent section or area of any country in which the Company
has an office, revenue- producing customers, or activities.

 

2       Positions, Responsibilities, and Terms of Employment.

 

2.01 Position. Executive shall serve as Chief Executive Officer and in such
additional management position(s) as the Board shall designate. In this capacity
Executive shall, subject to the bylaws of the Company, and to the direction of
the Board, serve the Company by performing such duties and carrying out such
responsibilities as are normally related to the position of Chief Executive
Officer in accordance with the standards of the industry. The Board shall either
vote or recommend to the shareholders of the Company, as appropriate, that
during the term of employment pursuant to this Agreement: (i) Executive be
nominated for election as a director at each meeting of shareholders held for
the election of directors; (ii) Executive be elected to and continued in the
office of Chief Executive Officer of the Company and such of its subsidiaries as
he may select; (iii) Executive be elected to and continued on the Board of each
subsidiary of the Company; (iv) if the Board of the Company or any of its
subsidiaries shall appoint an executive committee (or similar committee
authorized to exercise the general powers of the Board), Executive be elected to
and continued on such committee; and (v) neither the Company nor any of its
subsidiaries shall confer on any other officer or Executive authority,
responsibility, powers or prerogatives superior or equal to the authority,
responsibility, prerogatives and powers vested in Executive hereunder.

 

2.02 Best Efforts Covenant. Executive will, to the best of his ability, devote a
substantial portion of his professional and business time and best efforts to
the performance of his duties for the Company and its subsidiaries and
affiliates. However, this will not prevent Executive from engaging in other
business activities with other business entities that do not interfere with his
responsibilities as Chief Executive Officer.

 

2.03 Non-Exclusivity; No Adverse Participation. During this Agreement’s Term,
Executive will be free to engage in any other employment, occupation or business
enterprise so long as they do not interfere with his ability to perform his
duties under this Agreement. However, Executive agrees not to acquire, assume,
or participate in, directly or indirectly, any position, investment, or interest
in the Territory adverse or antagonistic to the Company, its business or
prospects, financial or otherwise, or take any action towards any of the
foregoing, except that such acquisition, assumption or participation shall be
permitted if such position, investment or interest is approved by the Board of
Directors of the Company. The provisions of this Section shall not prevent
Executive from owning shares of any Competitor of the Company so long as such
shares (i) do not constitute more than 5% of the outstanding equity of such
Competitor, and (ii) are regularly traded on a recognized exchange or listed for
trading by NASDAQ in the over-the-counter market.

 

2.04 Post-Employment Non-competition/Non-Solicitation Covenant. Except with the
prior written consent of the Board, Executive shall not engage in activities in
the Territory either on Executive's own behalf or that of any other business
organization, which are in direct or indirect competition with the Company for a
period of one (1) year subsequent to Executive's voluntary withdrawal from
employment with the Company (except for a termination pursuant to a Change in
Control), or the Company’s termination of Executive's employment for Cause.
Executive and the Company expressly declare that the territorial and time
limitations contained in this Section and the definition of “Territory” are
entirely reasonable at this time and are properly and necessarily required for
the adequate protection of the business and intellectual property of the
Company. If such territorial or time limitations, or any portions thereof, are
deemed to be unreasonable by a court of competent jurisdiction, whether due to
passage of time, change of circumstances or otherwise, Executive and the Company
agree to a reduction of said territorial and/or time limitations to such areas
and/or periods of time as said court shall deem reasonable.

 



 Page 3 of 17

Initials:        /_    

 

 

For a period of one (1) year subsequent to Executive's voluntary withdrawal from
employment with the Company (except for a termination pursuant to a Change in
Control), or the Company’s termination of Executive's employment for Cause,
Executive will not without the express prior written approval of the Board (i)
directly or indirectly, in one or a series of transactions, recruit, solicit or
otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, executive, sales agent, joint venturer, investor, lessor,
supplier, customer, agent, representative or any other person which has a
business relationship with the Company or had a business relationship with the
Company within the twenty-four (24) month period preceding the date of the
incident in question, to discontinue, reduce, or modify such employment, agency
or business relationship with the Company, or (ii) employ or seek to employ or
cause any business organization in direct or indirect competition with the
Company to employ or seek to employ any person or agent who is then (or was at
any time within six months prior to the date Executive or the competitive
business employs or seeks to employ such person) employed or retained by the
Company. Notwithstanding the foregoing, nothing herein shall prevent Executive
from providing a letter of recommendation to an executive with respect to a
future employment opportunity.

 

2.05 Confidential Information. Executive recognizes and acknowledges that the
Company’s trade secrets and proprietary information and know-how, as they may
exist from time to time (“Confidential Information”), are valuable, special and
unique assets of the Company’s business, access to and knowledge of which are
essential to the performance of Executive's duties hereunder. Executive will
not, during or after the term of his employment by the Company, in whole or in
part, disclose such secrets, information or know-how to any Person for any
reason or purpose whatsoever, nor shall Executive make use of any such property
for his own purposes or for the benefit of any Person (except the Company) under
any circumstances during or after the term of his employment, provided that
after the term of his employment these restrictions shall not apply to such
secrets, information and know-how which are then in the public domain (provided
that Executive was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company’s
consent). Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure of any thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide the Company with prompt
notice of such requirement, prior to making any disclosure, so that the Company
may seek an appropriate protective order. Executive agrees to hold as the
Company’s property all memoranda, books, papers, letters, customer lists,
processes, computer software, records, financial information, policy and
procedure manuals, training and recruiting procedures and other data, and all
copies thereof and therefrom, in any way relating to the Company’s business and
affairs, whether made by him or otherwise coming into his possession, and on
termination of his employment, or on demand of the Company at any time, to
deliver the same to the Company. Executive agrees that he will not use or
disclose to other executives of the Company, during the term of this Agreement,
confidential information belonging to his former employers.

 

Executive shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company. Executive shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.

 

2.06 Records, Files. All records, files, drawings, documents, equipment and the
like relating to the business of the Company which are prepared or used by
Executive during the Term of his employment under this Agreement shall be and
shall remain the sole property of the Company.

 

2.07 Hired to Invent. Executive agrees that every improvement, invention,
process, apparatus, method, design and any other creation that Executive may
invent, discover, conceive, or originate by himself or in conjunction with any
other Person during the term of Executive's employment under this Agreement that
relates to the business carried on by the Company during the Term of Executive's
employment under this Agreement shall be the exclusive property of the Company.
Executive agrees to disclose to the Company every patent application, notice of
copyright, or other action taken by Executive or any affiliate or assignee to
protect intellectual property during the twelve (12) months following
Executive's termination of employment at the Company, for whatever reason, so
that the Company may determine whether to assert a claim under this Section or
any other provision of this Agreement.

 



 Page 4 of 17

Initials:        /_    

 

 

2.08 Equitable Relief. Executive acknowledges that his services to the Company
are of a unique character which give them a special value to the Company.
Executive further recognizes that violations by Executive of any one or more of
the provisions of this Section 2 may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law
and that such violations may result in irreparable and continuing harm to the
Company. Executive agrees that, therefore, in addition to any other remedy which
the Company may have at law and equity, including the right to withhold any
payment of compensation under Section 4 of this Agreement, the Company shall be
entitled to injunctive relief, without posting any bond or showing actual
damages, to restrain any violation, actual or threatened, by Executive of the
provisions of this Agreement.

 

3      Compensation.

 

3.01 Minimum Annual Compensation. The Company shall pay to Executive for the
services to be rendered hereunder a base salary at an annual rate of Two Hundred
Forty Thousand and 00/100 Dollars ($240,000.00) (the “Minimum Annual
Compensation”). There shall be an annual review for merit by the Board and an
increase as deemed appropriate to reflect the value of services by Executive. At
no time during the Term of this Agreement shall Executive's annual base salary
fall below the Minimum Annual Compensation. In addition, if the Board increases
the Minimum Annual Compensation at any time during the Term of this Agreement,
such increased Minimum Annual Compensation shall become a floor below which
Executive's compensation shall not fall at any future time during the Term of
this Agreement and shall become Minimum Annual Compensation.

 

Executive's salary shall be payable in periodic installments in accordance with
the Company’s usual practice for Executives of the Company.

 

3.02 Incentive Compensation. In addition to the Minimum Annual Compensation,
Executive shall be entitled to receive payments as set forth herein:

 

(a) Bonus Programs. Under the Company’s incentive compensation and/or bonus
program(s) (as in effect from time to time), if any (“Incentive Compensation”),
in such amounts as are determined by the Company to be appropriate for
Executives of the Company. Any Incentive Compensation which is not deductible,
in the opinion of the Company’s counsel, under § 162(m) of the Internal Revenue
Code shall except as otherwise provided in this Agreement be deferred and paid,
without interest, in the first (1st) year or years when and to the extent such
payment may be deducted, Executive's right to such payment being absolute,
subject only to the provisions of Section 2.08.

 

(b) Performance Bonus. Notwithstanding anything to the contrary in this
Agreement, in addition to the payments and other benefits described in this
Section 3 above, Executive shall be entitled to a Performance Bonus while
rendering services under this Agreement. Such bonus shall be calculated as
follows: the Performance Bonus shall be based on the Net Operating Profit before
Income Taxes as shown on the Annual Financial Statements or as provided by the
accountants regularly engaged by the Company. This Performance Bonus shall be
calculated as follows:

 

Net Operating Profit before Income Taxes  Performance Bonus      On the First
$10 Million  4.0% of the Net Operating Profit On all Amounts Over $10 Million 
3.0% of the Net Operating Profit



  

Notwithstanding anything to the contrary in this Agreement, all bonuses
described herein shall be paid within thirty (30) days after the audited Annual
Financial Statements are completed and furnished to the Company or filed with
the SEC, whichever is earlier. In the event Executive's employment is for a
period less than the entire year covered by the Annual Financial Statements,
Executive shall be entitled to a prorated bonus. The prorated bonus shall be the
amount Executive would have received if Executive had been employed as Chief
Executive Officer or in such similar capacity for the entire annual period,
prorated to the portion of the annual period Executive was actually employed as
such.

 



 Page 5 of 17

Initials:        /_    

 

 

3.03 Participating in Benefits. Executive shall be entitled to all Benefits for
as long as such Benefits may remain in effect and/or any substitute or
additional Benefits made available in the future to Executives of the Company,
subject to and on a basis consistent with the terms, conditions, and overall
administration of such Benefits adopted by the Company. Benefits paid to
Executive shall not be deemed to be in lieu of other compensation to Executive
hereunder as described in this Section 3.

 

3.04 Specific Benefits. During the term of this Agreement (and thereafter to the
extent this Agreement shall require):

 

(i) Executive shall be entitled to five (5) weeks of paid vacation time per
year, to be taken at times mutually acceptable to the Company and Executive.

 

(ii) The Company shall provide fully paid accident and health insurance for
Executive and his family unless waived by Executive in writing. Any waiver of
such benefits may be revoked at any time by Executive.

 

(iii) In recognition of the necessity of the use of an automobile to the
efficient and expeditious performance of Executive's services, duties and
obligations to and on behalf of the Company, the Company shall provide to
Executive, at the Company’s sole cost and expense, two vehicles to be chosen by
Executive, one in the Orlando, Florida, metropolitan region and one in the
Houston, Texas, metropolitan region, with an aggregate leasing cost to the
Company for both vehicles of not more than two thousand and 00/100 dollars
($2,000) per month. In addition thereto, the Company shall bear the expense of
insurance, fuel, and maintenance of said vehicle.

 

(iii) In addition to the vacation provided pursuant to Section 3.04 (A) hereof,
Executive shall be entitled to not less than ten (10) paid holidays (other than
weekends) per year, generally on such days on which the New York Stock Exchange
is closed to trading.

 

(iv) Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by him (in accordance with the policies
and procedures established by the Company or the Board for the similarly
situated Executives of the Company) in performing services hereunder.

 

(vi) Upon submission of travel and expense reports accompanied by proper
vouchers, the Company will pay or reimburse Executive for all transportation,
hotel, living, and related expenses incurred by Executive on business trips away
from the Company’s principal office, and for all other business and
entertainment expenses reasonably incurred by him in connection with the
business of the Company and its subsidiaries and affiliates during the term of
this Agreement.

 

(vii) Executive shall be eligible to participate during the Employment Period in
Benefits not inconsistent or duplicative of those set forth in this Section 3.04
as the Company shall establish or maintain for its Executives or executives
generally.

 

(viii) During and following the Term of this Agreement, the Company shall
indemnify and hold the Executive harmless to the maximum extent permitted under
the Private Corporations Law of Nevada for acts taken within the scope of his
employment. To the extent that the Company obtains coverage under a director and
officer indemnification policy, the Executive shall be entitled to such coverage
on a basis that is no less favorable than the coverage provided to any other
officer or director of the Company. This provision shall survive termination of
this Agreement.

 

3.05       Indemnification. The Company will indemnify and hold harmless the
Executive to the fullest extent permitted in Nevada Revised Statutes Chapter 78
(Private Corporations Law) in connection with the defense of any action, suit or
proceeding to which he is a party or threatened thereby, by reason of his being
or having been an officer or director of the Company. The right to
indemnification provided by this Section 3.06 shall be superseded as of the
effective date of any indemnification agreement entered into between the Company
and its directors and executives by the terms of such indemnification agreement.

 



 Page 6 of 17

Initials:        /_    

 

 

4.      Termination of Employment.

 

4.01. Death or Permanent Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term hereof. If the Company
determines in good faith that the Permanent Disability of the Executive has
occurred during the Term of this Agreement (pursuant to the definition of
Permanent Disability set forth below), it may provide the Executive with written
notice in accordance with Section 8.09 of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Permanent Disability” shall have such meaning as under the
Company’s disability plan in which the Executive participates or, if the
Executive does not participate in any such plan, shall mean the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
one hundred eighty (180) consecutive business days as a result of incapacity due
to mental or physical illness, as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative.

 

4.02. Termination for Cause. The Company may terminate the Executive’s
employment during the Term hereof either with or without Cause. For purposes of
this Agreement, “Cause” shall mean:

 

(i) the willful failure of the Executive to perform the Executive’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness) which Executive fails to correct within fifteen (15)
days of receiving written notice of the Board's intention to terminate Executive
if such failure or conduct is not corrected;

 

(ii) the willful engaging by the Executive in illegal conduct or willful
misconduct which is materially and demonstrably injurious to the Company;

 

(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
charge of commission of a felony;

 

(iv) the Executive’s disclosure of confidential information in violation of the
Company’s written policies which is materially and demonstrably injurious to the
Company which Executive fails to correct within fifteen (15) days of receiving
written notice of the Board’s intention to terminate Executive if such failure
or conduct is not corrected; or

 

(v) the Executive’s material willful breach of this Agreement which Executive
fails to correct within fifteen (15) days of receiving written notice of the
Board’s intention to terminate Executive if such failure or conduct is not
corrected.

  

For purposes of this Section, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clauses (i), (ii) or (iv) above, and specifying the particulars
thereof in detail.

 



 Page 7 of 17

Initials:        /_    

 

 

4.03 Good Reason. “Good Reason” shall mean (in the absence of the written
consent of the Executive):

 

(i) any failure by the Company to comply with any of the provisions of Section 3
of this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(ii)  any other material breach of this Agreement by the Company;

 

(iii)  any failure by the Company to comply with Section 8.01 of this Agreement;
or

  

(iv)  an event that results in a Change of Control occurs.

 

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (iv) shall not affect the
Executive’s ability to terminate employment for Good Reason and the Executive’s
death following delivery of a Notice of Termination for Good Reason shall not
affect the Executive’s estate’s entitlement to any severance payments or
benefits under Section 5(a) of this Agreement. For purposes of providing notice
pursuant to this Section, either Executive or Executives attorney-in-fact,
personal representative, executor, or other legal representative (including but
not limited to Executive’s attorney) may deliver the requisite notices described
herein.

  

4.04 Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 8.05 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

4.05 Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or by the Executive with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within thirty (30) days of such notice, as the case
may be, (ii) if the Executive’s employment is terminated by the Company other
than for Cause or Permanent Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination, and (iii)
if the Executive’s employment is terminated by reason of death or Permanent
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be. The Company and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 4 constitutes a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”

 



 Page 8 of 17

Initials:        /_    

 

 

5      Obligations of the Company upon Termination.

 

5.01 Good Reason or Without Cause. Subject to the Executive’s execution of the
“Waiver and Release” attached hereto as Exhibit A (the “Waiver and Release”) no
later than thirty (30) days after the Date of Termination, if, during the Term
of this Agreement, the Company shall terminate the Executive’s employment
without Cause or the Executive shall terminate employment for Good Reason:

 

(i) The Company shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination (or, if later, five (5) days after the
effective date of the Waiver and Release), the aggregate of the following
amounts:

 

A. the sum of (1) the Executive’s Annual Minimum Salary through the Date of
Termination to the extent not theretofore paid, (2) any annual incentive payment
earned by the Executive for a prior period to the extent not theretofore paid
and not theretofore deferred, (3) any Annual Performance Bonus Payment earned by
the Executive for a prior period to the extent not theretofore paid and not
theretofore deferred, (4) any accrued and unused vacation pay and (5) any
business expenses incurred by the Executive that are unreimbursed as of the Date
of Termination (the sum of the amounts described in clauses (1)-(5), shall be
hereinafter referred to as the “Accrued Obligations”);

 

B. the product of (1) the Performance Bonus Payment and (2) a fraction, the
numerator of which is the number of days that have elapsed in the fiscal year of
the Company in which the Date of Termination occurs as of the Date of
Termination, and the denominator of which is 365 (the “Pro-Rata Performance
Bonus”);

 

C. the amount equal to the sum of (i) the Executive’s Annual Minimum Salary;
(ii) the Performance Bonus Payment and (iii) the Incentive Payment (i-iii
collectively, the “Severance Payment”);

 

D. in the event Executive is not fully vested in any retirement benefits with
the Company from pension, profit sharing, or any other qualified or
non-qualified retirement plan(s), the difference between the amounts Executive
would have been paid if he had been vested on the date his employment was
terminated and the amounts paid or owed to the Executive pursuant to such
retirement plans;

 

E. the product of (1) the Incentive Payment and (2) a fraction, the numerator of
which is the number of days that have elapsed in the fiscal year of the Company
in which the Date of Termination occurs as of the Date of Termination, and the
denominator of which is 365 (the “Pro-Rata Incentive Payment”); and

 

F. the present value of the amount equal to the sum of five (5) years’
Performance Bonus pay with such amount being calculated based on the Performance
Bonus paid to the Employee the year prior to Termination.

 

(ii) Notwithstanding anything to the contrary contained in any stock incentive
plan or grant or award agreement, as applicable:

 

A. All stock options and warrants outstanding as of the Date of Termination and
held by the Executive shall vest in full and become immediately exercisable for
the remainder of their full term;

 

B. All restricted stock shall no longer be restricted to the extent permitted by
law. The Company will use its best efforts, at its sole cost to register such
restricted stock as expeditiously as possible (A and B collectively, the “Equity
Benefits”).

 

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company through the
Date of Termination, and, to the extent the Executive satisfies any “retirement”
based rule of any of the foregoing that provides for more beneficial treatment
to the Executive, the Executive shall be afforded such more beneficial treatment
(such other amounts and benefits and such more beneficial treatment shall be
hereinafter referred to as the “Other Benefits”).

 



 Page 9 of 17

Initials:        /_    

 

 

5.02 Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the Pro-Rata
Performance Bonus Payment, the Pro-Rata Incentive Payment, the Equity Benefits,
the provision of the Retiree Coverage for the Executive’s spouse as of the date
hereof and the timely payment or provision of the Other Benefits. Accrued
Obligations, the Pro- Rata Performance Bonus Payment, and Pro-Rata Incentive
Payment shall be paid to the Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within 30 days of the Date of Termination, and the payment
in respect of the Retiree Coverage (which will be in addition to any rights to
COBRA Coverage) shall be paid as soon as reasonably practicable following the
Executive’s death but in no event later than the end of the COBRA Coverage
period. With respect to the provision of Other Benefits, the term Other Benefits
as utilized in this Section 5.02 shall include, and the Executive’s estate shall
be entitled after the Date of Termination to receive, death benefits as in
effect at the Date of Termination generally with respect to senior executives of
the Company.

 

5.03 Permanent Disability. If the Executive’s employment is terminated by reason
of the Executive’s Permanent Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations, the Pro-Rata Performance Bonus Payment,
the Pro-Rata Incentive Payment and the Severance Payment, the Equity Benefits,
the provision of the Medical Benefits in accordance with the 409A Medical
Benefits Treatment, and the timely payment or provision of the Other Benefits.
Accrued Obligations, the Pro-Rata Performance Bonus Payment, the Pro-Rata
Incentive Payment, and the Severance Payment shall be paid to the Executive in a
lump sum in cash within 30 days of the Date of Termination, provided, that in
the event that the Executive is a Specified Executive, the Pro-Rata Performance
Bonus Payment and the Severance Payment shall be paid, with Interest, to the
Executive on the Delayed Payment Date. In addition, in the event that the
Executive is a Specified Executive, any cash payments in respect of the Retiree
Coverage shall be paid to the Executive (or, as applicable, his spouse on the
date hereof) on the later of (i) the Delayed Payment Date and (ii) the date that
such payments would have otherwise been paid pursuant to the Retiree Coverage.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 5.03 shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits as
in effect at any time thereafter generally with respect to senior executives of
the Company.

 

5.04 Cause. If the Executive’s employment shall be terminated for Cause this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay or provide to the Executive (A) the Accrued
Obligations and (B) the Other Benefits. Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

 

5.05 Other than for Good Reason. If the Executive’s employment shall be
terminated by the Executive without Good Reason, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay or
provide to the Executive (A) the Accrued Obligations, (B) the Other Benefits,
and (C) the Retiree Coverage. Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination. In addition, in
the event that the Executive is a Specified Executive, any cash payments in
respect of the Retiree Coverage shall be paid to the Executive (or, as
applicable, his spouse on the date hereof) on the later of (i) the Delayed
Payment Date and (ii) the date that such payments would have otherwise been paid
pursuant to the Retiree Coverage.

 

6      Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right, or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, Interest, provided that the Executive prevails on any material issue
in such contest. In order to comply with Section 409A of the Code, (i) in no
event shall the payments by the Company under this Section 6 be made later than
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of such legal fees and expenses that the Company
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that the Company is obligated to pay in any other calendar year;
(iii) the Company’s obligation to pay the Executive’s legal fees shall terminate
on the 20th anniversary of the Effective Date; and (iv) the Executive’s right to
have the Company pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit.

 



 Page 10 of 17

Initials:        /_    

 

 



7      Certain Additional Payments by the Company.

 

7.01 Excise Taxes; Interest; Penalties. Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by, or benefit from, the Company or
any person who acquires ownership or effective control or ownership of a
substantial portion of the Company’s assets (within the meaning of section 280G
of the Code) or by any affiliate of such person, to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 7) (a “Payment”) would be
subject to the excise tax imposed by section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Any Gross-Up Payment that the
Company is required to make to reimburse Executive for federal, state and local
taxes imposed upon Executive, including the amount of additional taxes imposed
upon Executive due to the Company’s payment of the initial taxes on such
amounts, shall be made by the Company by the end of Executive’s taxable year
next following Executive’s taxable year in which Executive remits the related
taxes to the taxing authority.

 

7.02 Fees and Expenses Determined by Accounting Firm. Subject to the provisions
of Section 7.03, all determinations required to be made under this Section 7,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm that is (i)
not serving as accountant or auditor for the person who acquires ownership or
effective control or ownership of a substantial portion of the Company’s assets
(within the meaning of section 280G of the Code) or any Affiliate of such person
and (ii) agreed upon by the Company and Executive (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and Executive within 15 business days after appointment by the Company
and Executive and receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 7 shall be paid by the
Company to Executive within five days after the receipt of the Accounting Firm’s
determination and in no event later than the payment deadline specified in
Section 7.01 Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 7.03 and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 

7.03 Higher Payments Demanded by Taxing Authority(ies). Executive shall notify
the Company in writing of any claim by the Internal Revenue Service, state or
other taxing authority (“Taxing Authority”) that, if successful, would require
the payment by the Company of the Gross-Up Payment (or an additional Gross-Up
Payment) in the event the Taxing Authority seeks higher payment. Such
notification shall be given as soon as practicable, but no later than ten
business days after Executive is informed in writing of such claim, and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order to effectively contest
such claim, and

 



 Page 11 of 17

Initials:        /_    

 

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred at any time
during the period that ends ten years following the lifetime of Executive in
connection with such proceedings and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax and income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7.03, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to determination before any administrative tribunal, in a
court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. The Company shall not direct Executive to pay such a
claim and sue for a refund if, due to the prohibitions of section 402 of the
Sarbanes-Oxley Act of 2002, the Company may not advance to Executive the amount
necessary to pay such claim. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Taxing Authority. The costs and expenses that
are subject to be paid pursuant to this Section 7.03 shall not be limited as a
result of when the costs or expenses are incurred. The amounts of costs or
expenses that are eligible for payment pursuant to this Section 7.03 (iv) during
a given taxable year of Executive shall not affect the amount of costs or
expenses eligible for payment in any other taxable year of Executive. The right
to payment of costs and expenses pursuant to this Section 7.03 (iv) is not
subject to liquidation or exchange for another benefit. Any payment due under
this Section 7.03 (iv) to reimburse Executive for any taxes shall be made to
Executive by the Company by the end of Executive’s taxable year following
Executive’s taxable year in which Executive remits the related taxes to the
applicable taxing authorities.

 

7.04 Refunds. If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 7.03, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 7.03 promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto. If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 7.03, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall not be required to be repaid.

 

8      Miscellaneous.

 

8.01 Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of each of the parties hereto and
shall also bind and inure to the benefit of any successor or successors of the
Company in a reorganization, merger, or consolidation and any assignee of all or
substantially all of the Company’s business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Executive. This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by the Executive's legal representatives, heirs and legatees.

 

8.02 Governing Law; Jurisdiction; Venue. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of New
York, without giving effect to any principles of conflicts of law thereunder. In
any action brought to enforce this Agreement, the exclusive jurisdiction and
venue shall be the Business Court of Orange County, Florida, without regard to
any conflicts of law.

 

8.03 Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 



 Page 12 of 17

Initials:        /_    

 

 

8.04 Notice. Any notice required or permitted to be given hereunder shall be
effective when received and shall be sufficient if in writing and if personally
delivered or sent by prepaid cable, telex or registered air mail, return receipt
requested, to the party to receive such notice at its address set forth at the
end of this Agreement or at such other address as a party may by notice specify
to the other. With respect to electronic mail communications, such
communications shall be deemed effective only upon receipt of responsive
electronic mail confirmation from the receiving party to the delivering party
that such mail was, in fact, received (read e-mail confirmations satisfy this
notice requirement).

 

8.05 Amendment and Waiver. This Agreement may not be amended, supplemented or
waived except by a writing signed by the party against which such amendment or
waiver is to be enforced. The waiver by any party of a breach of any provision,
of this Agreement shall not operate to, or be construed as a waiver of, any
other breach of that provision nor as a waiver of any breach of another
provision.

 

8.06 Binding Effect. Subject to the provisions of Sections 5 and 8.01 hereof,
this Agreement shall be binding on, and inure to the benefit of, the successors
and assigns of the parties hereto.

 

8.07 Survival of Rights and Obligations. All rights and obligations of Executive
or the Company arising during the term of this Agreement shall continue to have
full force and effect after the termination of this Agreement unless otherwise
provided herein.

 

8.08 Effective Date and Prior Employment Agreement. Executive and the Company
agree that the Effective Date of this Agreement is the date first written at the
beginning of this Agreement. All prior employment agreements between the Company
and Executive are hereby terminated and superseded as of the Effective Date,
provided that all rights of the Executive to any compensation or benefits which
have accrued under the prior agreements and any time or vesting accrued in the
Company or any of its benefit, pension, profit-sharing, bonus, incentive or
other plans shall be carried over.

 



 Page 13 of 17

Initials:        /_    

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed as of the day and year first above written.

 



COMPANY:   EXECUTIVE:         LIFESTYLE MEDICAL NETWORK INC.     a Nevada
corporation             By: /s/ Gerald Goodman   /s/ Chris Smith         Title:
Director   Christopher P. Smith

  



 Page 14 of 17

Initials:        /_    

 

 

Exhibit A

 

WAIVER AND RELEASE

 

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE EXECUTIVE.

 

For and in consideration of the payments and other benefits due to Christopher
P. Smith (the “Executive”) pursuant to the Employment Agreement (the “Employment
Agreement”) entered into as of July 1, 2017 (the “Effective Date”), by and
between                              INC. (the “Company”) and the Executive, and
for other good and valuable consideration, the Executive irrevocably and
unconditionally releases and forever discharges the Company and each and all of
its present and former officers, agents, directors, managers, Executives,
representatives, affiliates, shareholders, members, and each of their successors
and assigns, and all persons acting by, through, under or in concert with it,
and in each case individually and in their official capacities (collectively,
the “Released Parties”), from any and all charges, complaints, grievances,
claims and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
the Executive at any time heretofore had or claimed to have or which the
Executive may have or claim to have regarding events that have occurred up to
and including the date of the Executive’s execution of this Release, including,
without limitation, any and all claims related, in any manner, to the
Executive’s employment or the termination thereof. In particular, the Executive
understands and agrees that the Executive’s release includes, without
limitation, all matters arising under any federal, state, or local law,
including civil rights laws and regulations prohibiting employment
discrimination on the basis of race, color, religion, age, sex, national origin,
ancestry, disability, medical condition, veteran status, marital status and
sexual orientation, or any other characteristic protected by federal, state or
local law including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Older Workers Benefit Protection Act of 1990, as amended,
the Americans with Disabilities Act, the Rehabilitation Act, the Occupational
Safety and Health Act, the Family and Medical Leave Act, the Executive
Retirement Income Security Act of 1974 (except as to vested benefits, if any),
the Worker Adjustment and Retraining Notification Act, the Equal Pay Act, the
Fair Labor Standards Act, as amended , the District of Columbia Human Rights
Act, as amended, the New York City Administrative Code, as amended, the New York
Labor Law, as amended, the Maryland Human Relations Act, the New York Executive
Law, as amended, the District of Columbia Wage Payment and Wage Collection Law,
as amended, the Maryland Wage Payments and Collection Act, as amended, claims
arising out of any legal restrictions on an employer's right to terminate its
employees in any jurisdiction, such as claims for wrongful or constructive
discharge, breach of any express or implied contract, and/or any claims on any
basis whatsoever regarding your status, pay position, or title while employed by
the Company, federal and state wage and hour laws, or any common law, public
policy, contract (whether oral or written, express or implied) or tort law, or
any other federal, state or local law, regulation, ordinance or rule having any
bearing whatsoever.

 



 Page 15 of 17

Initials:        /_    

 

 

The Executive shall have thirty (30) days from the Date of Termination to sign
and return this Release by personal or guaranteed overnight delivery to the
attention of LIFESTYLE MEDICAL NETWORK INC., a Nevada corporation.
Notwithstanding anything to the contrary in this Release, the Executive can
revoke this Release within seven days after executing the Release by sending
written notification to the Company of Executive’s intent to revoke the Release,
and this Release shall not become effective or enforceable until such revocation
period has expired. The Executive’s written notification of the intent to revoke
the Release must be sent to LIFESTYLE MEDICAL NETWORK INC., a Nevada corporation
by personal delivery or guaranteed overnight delivery, at:

 

121 S. Orange Ave

Suite 1500

Orlando, FL 32801

 

, within seven (7) days after the Executive executed the Release.

 

The Executive acknowledges that he/she may have sustained losses that are
currently unknown or unsuspected, and that such damages or losses could give
rise to additional causes of action, claims, demands and debts in the future.
Nevertheless, the Executive acknowledges that this Release has been agreed upon
in light of this realization and, being fully aware of this situation, the
Executive nevertheless intends to release the Company from any and all such
unknown claims, including damages which are unknown or unanticipated. The
parties understand the word “claims” to include all actions, claims, and
grievances, whether actual or potential, known or unknown, and specifically but
not exclusively all claims arising out of the Executive’s employment and the
termination thereof. All such “claims” (including related attorneys’ fees and
costs) are forever barred by this Release and without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, age
discrimination; any other claim or cause of action; and regardless of the forum
in which it might be brought.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive does not waive: (i) rights to indemnification the
Executive may have under (A) applicable law, (B) any other agreement between the
Executive and a Released Party and (C) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; (ii) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of its affiliates or subsidiaries
(collectively, the “Affiliated Entities”) are jointly responsible; (iii) the
Executive’s rights to benefits and payments under any stock options, restricted
stock, restricted stock units or other incentive plans or under any retirement
plan, welfare benefit plan or other benefit or deferred compensation plan, all
of which shall remain in effect in accordance with the terms and provisions of
such benefit and/or incentive plans and any agreements under which such stock
options, restricted shares, restricted stock units or other awards or incentives
were granted or benefits were made available; (iv) the Executive’s rights as a
stockholder of any of the Affiliated Entities; or (v) any obligations of the
Affiliated Entities under the Employment Agreement.

 



 Page 16 of 17

Initials:        /_    

 

 

The Executive acknowledges and agrees that the Executive: (a) has been given at
least 21 days within which to consider this Release and its ramifications and
discuss the terms of this Release with the Company before executing it (and that
any modification of this Release, whether material or immaterial, will not
restart or change the original consideration period) and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties; (b) has been given seven days after returning the Release to
the Company to revoke this Release; (c) has been advised to consult legal
counsel regarding the terms of this Release; (d) has carefully read and fully
understands all of the provisions of this Release; (e) knowingly and voluntarily
agrees to all of the terms set forth in this Release; and (f) knowingly and
voluntarily intends to be legally bound by the same. The Executive also agrees
that to the extent permitted by law, Executive shall not (i) file a charge or
complaint with the Equal Employment Opportunity Commission or Department of Fair
Employment and Housing or any other federal, state or local administrative or
regulatory agency, or (ii) participate in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or Department of Fair
Employment and Housing or any other federal, state or local administrative or
regulatory agency. Notwithstanding anything in this Release to the contrary,
nothing in this Release shall be construed to prohibit the Executive from (i)
filing a charge or complaint with the Equal Employment Opportunity Commission or
Department of Fair Employment and Housing or any other federal, state or local
administrative or regulatory agency, or (ii) participating in any investigation
or proceedings conducted by the Equal Employment Opportunity Commission or
Department of Fair Employment and Housing or any other federal, state or local
administrative or regulatory agency if Executive’s waiver of such rights under
the preceding sentence is deemed unenforceable, illegal or against public
policy. However, in such event, the Executive expressly waives the right to any
relief of any kind should the Equal Employment Opportunity Commission or
Department of Fair Employment and Housing or any other federal, state or local
administrative or regulatory agency pursue any claim on the Executive’s behalf.

 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

LIFESTYLE MEDICAL NETWORK INC.

a Nevada corporation

 



     

Print Name:                                                    

  CHRISTOPHER P. SMITH
Title:                                                                   
Date:                                                                 Date:    
 

  

 

 Page 17 of 17

Initials:        /_    







 

 

 